DETAILED ACTION
This is an Office action based on application number 15/756,426 filed 28 February 2018, which is a national stage entry of PCT/JP2016075602 filed 1 September 2016, which claims priority to JP 2015-172395 filed 1 September 2015. Claims 1, 10, 12, and 14-21 are pending.
Amendments to the claims, filed 16 February 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the office action mailed 23 November 2021, are withdrawn due to Applicant’s amendments in the response filed 16 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, and 14-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “no adhesive layer is disposed on the second surface” in lines 5-6. The limitation is considered a negative limitation that excludes a second adhesive layer disposed on a second surface of a base material.
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See MPEP §2173.05(i).
	Applicant’s original disclosure does not explicit support for an adhesive sheet comprising no adhesive layer disposed on a second surface of a base material; furthermore, the original disclosure does not provide explicit support for an alternate embodiment of an adhesive sheet comprising adhesive layers on both sides of a base material, wherein said alternate embodiment may be excluded in the claims. Therefore, the negative limitation fails to comply with the written description requirement.

Claims 10, 12, 16-17, and 20, do not remedy the deficiency of parent claim 1 and are rejected under the same rationale.

Claim 14 recites the limitation “no adhesive layer is disposed on the second surface” in lines 5-6. The limitation is considered a negative limitation that excludes a second adhesive layer disposed on a second surface of a base material.
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See MPEP §2173.05(i).
	Applicant’s original disclosure does not explicit support for an adhesive sheet comprising no adhesive layer disposed on a second surface of a base material; furthermore, the original disclosure does not provide explicit support for an alternate embodiment of an adhesive sheet comprising adhesive layers on both sides of a base material, wherein said alternate embodiment may be excluded in the claims. Therefore, the negative limitation fails to comply with the written description requirement.

Claims 15, 18-19, and 21 do not remedy the deficiency of parent claim 14 and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 10, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al. (US Patent Application Publication No. US 2012/0094037 A1) (Banba) in view of Kishioka et al. (US Patent Application Publication No. US 2004/0191509 A1) (Kishioka 509) Mihoya et al. (JP H07-157735 A with citations taken from the provided machine translation) and Chao et al. (US Patent Application Publication No. US 2003/0149179 A1) (Chao).

Regarding instant claims 1, 12, and 14-15, Banba discloses a pressure sensitive adhesive sheet for optical use, specifically comprising a pressure-sensitive adhesive layer and a base composed of an optical member (paragraphs [0001; 0068]). The disclosure of “a pressure-sensitive adhesive layer” on a base is construed to encompass, within its scope, an embodied adhesive sheet comprising an adhesive layer disposed only on a first surface of the base material and no adhesive layer disposed on a second surface of the base material.
	Banba further discloses that the pressure-sensitive adhesive sheet for optical use is used for bonding a touch panel (paragraph [0015]).
	Banba further discloses that the pressure-sensitive adhesive layer contains a base polymer in a content of preferably 60 percent by weight or more, wherein the base polymer is any of those known in acrylic pressure-sensitive adhesives (paragraphs [0031; 0032]). The base polymer is construed to read on the claimed first copolymer component, and the amount thereof includes the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Banba further discloses that the acrylic polymer is formed using an acrylic monomer as an essential monomer component, wherein the monomer component is inclusive of 2-ethylhexyl (meth)acrylate [0037; 0039]). 
	Banba further discloses that the term “(meth)acryl(ic)” refers to “acryl(ic)” and/or methacryl(ic)” (paragraph [0037]).
	Banba further discloses that monomer components for the formation of the acrylic polymer contain a copolymerizable monomer component preferably inclusive of acrylic acid in an amount of 0.01 to 40 percent by weight (paragraphs [0043-0045]). It is recognized that the amount of acrylic acid copolymer overlaps the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Banba further discloses that the pressure-sensitive adhesive layer employs a crosslinking agent that allows the acrylic polymer to be crosslinked to enhance cohesive strength, wherein examples of the crosslinking agent are inclusive of isocyanate crosslinking agents selected from 2,4-tolylene diisocyanate, 2,6-tolylene diisocyanate, 4,4’-diphenylmethane diisocyanate, and xylylene diisocyanate (paragraph [0057-0058]). 
	Banba does not explicitly disclose the specific adhesive aid. Banba does not explicitly disclose the specific adhesive force.
	However, Kishioka 509 discloses a pressure-sensitive adhesive sheet for use in sticking a touch panel to a display surface (paragraph [0001]). Kishioka further discloses that pressure-sensitive adhesives used in such sheets are reworkable in that they can be easily removed and restuck to a display surface (paragraph [0008]).
	Further, Mihoya discloses an adhesive composition comprising (A) an acrylic copolymer comprising a (meth)acrylic acid alkyl ester as a main component and a functional group-containing monomer as a copolymerization component, and (B) a reactive rubber containing hydroxyl functional group (paragraph [0004]). Specifically, said reactive rubber containing a hydroxyl functional group is a hydroxyl group-containing butadiene (paragraph [0009]). Mihoya teaches that the presence of the reactive rubber containing functional group in a particular amount balances adhesive strength, removability, and resistance to stain on an adherend upon removal (paragraph [0011]).
	Further, Chao discloses hydroxyl-terminated polybutadiene compositions comprising hydrogenated branched or non-branched hydroxyl terminated polybutadiene, which result in improved temperature stability with lower concentration of unsaturation (paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the adhesive of Banba to be easily removed and restuck to a surface to enhance reworkability as disclosed by Kishioka 509.
	Furthermore, it would have been obvious to include the reactive rubber containing a hydroxyl group of Mihoya to the pressure-sensitive adhesive of Banba. The motivation for doing so would have been to balance strength, removability, and resistance to stain an adherend upon removal.
	Further, it would have been obvious to select, specifically, a hydrogenated hydroxy group-containing polybutadiene to improve high temperature stability as disclosed by Chao.
	As to the claimed adhesive force, while the prior art combination is silent with regard to the adhesive force in relation to a copper foil and polyimide film, the scope of the prior art combination, as cited above, encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would readily recognize that the encompassed identical embodiment must have the same properties as the claims (i.e., the claimed adhesive force). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Kishioka 509, Mihoya and Chao with Banba to obtain the invention as specified by the instant claims.

Regarding instant claim 10, Banba further discloses that, though not critical, the pressure-sensitive adhesive layer has a thickness of 5 to 500 µm, and the base layer has a thickness of 12 to 50 µm (paragraphs [0064; 0067]). Therefore the total thickness of the adhesive sheet comprising the pressure-sensitive adhesive layer and base of Banba overlaps the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 16-21, Banba further discloses that materials for the base are inclusive of plastic optical films including polyester resins such as poly(ethylene terephthalate) (paragraph [0065]). The disclosure of a base made of a polyester inclusive of poly(ethylene terephthalate) is construed to read on the claimed base material made of a synthetic resin film comprising a mass ratio of 100 mass% of a polyester resin.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the previous grounds of rejection are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/27/2022